Citation Nr: 0602000	
Decision Date: 01/24/06    Archive Date: 01/31/06

DOCKET NO.  98-00 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a stomach disorder, to 
include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant/Veteran and his wife


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel

INTRODUCTION

The veteran served on active duty from April 1966 to April 
1986, including honorable service in the Republic of Vietnam 
from June 1967 to June 1968, and again from December 1968 to 
February 1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied the benefit sought on appeal.  
The Board first considered this appeal in December 2003 and 
remanded it for additional development.  All requested 
development has been performed, but the benefit sought 
remains denied.  As such, this appeal is properly returned to 
the Board for further appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not have a diagnosed stomach disorder.

3.  The veteran does not have a stomach disorder that began 
during active service or as a result of his service in the 
Republic of Vietnam.


CONCLUSION OF LAW

A stomach disorder was not incurred in service or presumed to 
have been incurred as a consequence of active service.  
38 U.S.C.A. §§ 1110, 1112, 1113 1116, 1131, 1133 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in October 2001, April 2004, and February 
2005, VA notified the veteran of the information and evidence 
needed to substantiate and complete his claim, including what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Thus, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C. Section 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the appealed AOJ decision was pending at the time 
the VCAA was enacted and, as such, notice prior to that 
decision was not possible.  The Court acknowledged in 
Pelegrini that some claims were pending at the time the VCAA 
was enacted and that proper notice prior to the initial AOJ 
decision was impossible.  The Court specifically stated in 
Pelegrini that it was not requiring the voiding or 
nullification of any AOJ action or decision, only finding 
that appellants are entitled to VCAA-content-complying 
notice.  Thus, the timing of the notice in this matter does 
not nullify the rating action upon which this appeal is based 
and the Board specifically finds that the veteran was not 
prejudiced by the post-AOJ decision notice because he was 
given sufficient time to submit and/or identify any and all 
evidence necessary to substantiate his claim.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him a physical examination, obtaining a medical 
opinion as to the etiology and severity of his complaints of 
a stomach disability, and by affording him the opportunity to 
give testimony before a Decision Review Officer at the RO in 
August 2000.  The veteran elected not to give testimony 
before the Board and does not contend that there is 
additional evidence to substantiate his claim.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA.

The veteran avers that he has a stomach problem as a result 
of eating contaminated food during his service in the 
Republic of Vietnam and/or due to direct exposure to Agent 
Orange during his service in Vietnam.  He testified before a 
Decision Review Officer in August 2000 that his stomach 
problem began shortly after his discharge from service and 
that it has not been identified by medical personnel.  Both 
the veteran and his wife credibly testified that the veteran 
experienced stomach pain periodically that was not related to 
the ingestion of food, but that it began sometimes when the 
veteran's emotions were high.

Service medical records show that the veteran did not 
complain of any stomach problems on periodic examinations nor 
did he list stomach trouble in his medical history upon 
retirement examination in December 1985.  The only mention of 
stomach complaints during service was in March 1970 when the 
veteran related feeling nauseated when preparing food.  It 
was noted that he did not enjoy his work in food service and 
was suspected of having a psychological gastrointestinal 
reaction.  Another record dated in March 1970, however, 
states that the veteran had acute gastroenteritis.

The veteran sought VA compensation benefits promptly upon his 
discharge from service, but not mention that he had stomach 
problems.  Upon VA examination in September 1986, the veteran 
did not complain of stomach problems.  A VA examination 
report dated in February 1988 is also void of any complaints 
of stomach problems.  Treatment records for this same 
timeframe do not include complaints of stomach pain.

The veteran submitted his request for VA compensation 
benefits for a stomach problem in March 1997.  At a VA social 
and industrial survey interview in April 1997, he stated that 
he experienced very painful stomach pain about once every 
month and a half.  In August 1997, the veteran's wife 
submitted a statement reflecting her observation that the 
veteran's stomach pain was not brought on by ingestion of 
food or by activities.  The veteran's wife also stated that 
the veteran was often unsure of whether the pain started in 
his stomach or in his back.

Current treatment records reflect occasional complaints of 
stomach pain that radiates into the back, crampy stomach pain 
in the mid-morning, a notation of treatment for irritable 
bowel syndrome, and possible diverticulitis of the colon.  
Examination reports have consistently shown the veteran to be 
obese without abdominal tenderness, organomegaly or masses in 
the abdomen.  In September 2001, the veteran underwent a 
complete evaluation to begin treatment at a VA medical 
facility and there is no mention in the examination report of 
either complaints of a stomach problem or findings of a 
stomach disorder.

The veteran underwent VA examination in March 2005.  The 
examiner reviewed the veteran's claims file, including 
treatment records and service medical records, and examined 
and interviewed the veteran.  The veteran complained of 
cramping that began in either 1986 or 1987, and pain that was 
so severe as to cause him to almost pass out.  The veteran 
related that the pain began in his back and radiated around 
to his chest; he denied any nausea, vomiting, diarrhea, 
constipation, or abdominal pain.  Following a complete 
evaluation, the examiner found no symptoms of a 
gastrointestinal disease and opined that the veteran's pain 
seemed to be related to lifting.  The examiner also opined 
that the veteran's current complaints of pain were not 
related to the one instance of gastroenteritis noted in the 
service medical records.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.303(a).  The mere fact of an in-service injury 
is not enough; there must be evidence of a chronic 
disability resulting from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
to be established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to 
that symptomatology.  Id.

With regard to disabilities a veteran attributes to exposure 
to Agent Orange, the law provides that for veterans who 
served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending May 7, 1975, 
service connection may be presumed for certain diseases 
enumerated by statute and regulations that become manifest 
within a particular period, if any such period is 
prescribed.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  
If a veteran is found to have been exposed and/or presumed 
to have been exposed to an herbicide agent during active 
service in the Republic of Vietnam, the following diseases 
shall be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied:  chloracne or other acneform disease; Type II 
diabetes; Hodgkin's disease; chronic lymphocytic leukemia; 
multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers; and, soft-tissue sarcoma.  See 
38 C.F.R. § 3.309(e).

In June 2002, VA gave notice under the authority granted by 
the Agent Orange Act of 1991, that it had determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the 
Vietnam Era was not warranted for the following conditions:  
hepatobiliary cancers, nasal and nasopharyngeal cancer, bone 
cancers, breast cancer, cancers of the female reproductive 
system, urinary bladder cancer, renal cancer, testicular 
cancer, leukemia, reproductive effects (abnormal sperm 
parameters and infertility), Parkinson's disease, chronic 
persistent peripheral neuropathy, lipid and lipoprotein 
disorders, gastrointestinal and digestive disease (other 
than diabetes mellitus), immune system disorders, 
circulatory disorders, respiratory disorders (other than 
certain respiratory cancers), skin cancer, cognitive and 
neuropsychiatric effects, gastrointestinal tract tumors, 
brain tumors, amyloidosis, and any other condition for which 
the Secretary of VA has not specifically determined a 
presumption of service connection is warranted.  See 67 Fed. 
Reg. 42600 (June 24, 2002) (emphasis added).

Given the evidence as outlined above, the Board finds that 
the veteran does not have a disability for which VA 
compensation benefits may be awarded.  Although he has 
periodic complaints of abdominal pain, his treatment records 
do not include a diagnosed stomach disability and the VA 
examination report clearly states that there are no current 
symptoms of a gastrointestinal disease.  It is important to 
point out that pain is not in and of itself a disability.  
See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. 
Cir. 2001) (absent a disease or injury incurred during 
service, the basic compensation statutes cannot be 
satisfied).  Therefore, because there is no diagnosed stomach 
disability, service connection for such a disorder must be 
denied.

The Board fully acknowledges the veteran's assertion that he 
believes he may have developed a stomach disorder as a result 
of exposure to Agent Orange.  Although he served in Vietnam 
in 1967, 1968, and 1969, and is presumed to have been exposed 
to herbicides including Agent Orange, absent medical evidence 
of either a disease presumed to be a result of that exposure 
or a medical opinion linking a current disability to exposure 
to herbicides, the veteran's claim must be denied.

ORDER

Service connection for a stomach disorder, to include as due 
to exposure to herbicides, is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


